DETAILED ACTION
Amendment to the Claims was filed on August 11, 2021, concerning application number 16/297,542.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the Claims was filed on August 11, 2021.
Claims 11, 16, 19, and 20 were canceled. Claim 24 is newly added.
Claims 1-10, 12-15, 17, 18, and 21-24 are currently pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Sewanan on September 14, 2021.
The application has been amended as follows: 
Claim 1 line 17 “diaphragm.” has been replaced with - - diaphragm, and the second end of the coupling member includes a loop member and a pin extending through the loop member. - -
Claim 3 is canceled.
Claim 4 line 1 “claim 3” has been replaced with - - claim 1 - -
Claim 21 line 17 “diaphragm.” has been replaced with - - diaphragm, and the second end of the coupling member includes a loop member and a pin extending through the loop member. - -
Allowable Subject Matter
Claims 1, 2, 4-10, 12-15, 17, 18, and 21-24 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Maula et al. (US PG PUB 2005/0011555) is the closest art to that of the instant invention, except Maula et al. does not disclose a connection that provides displacement of the coupling member relative to at least one of the reciprocatable member or the diaphragm, and the second end of the coupling member includes a loop member and a pin extending through the loop member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matalon et al. (US 9,587,759).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.